Wheeler, J.
This suit is brought upon the same patent, in the same manner, and involving the same questions as to its mainte*312nance, as that of Reay v. Raynor, ante, 308. The cause is upheld for the same reasons, and the patent is sustained to the same extent, upon the same grounds, as in that case. Only the second, fourth and fifth claims are said to be infringed here. Of these only the second is held to be valid. The defendant appears to infringe this claim. Their machine has the arrangement of the table over the conveyor so that the blanks are held even and in place by the table while being'carried by the conveyor to the creasing box, as described in that claim.
Let a decree be entered for the oratrix accordingly.